 1   RAMSEY & EHRLICH LLP
     MILES EHRLICH - #237954
 2   miles@ramsey-ehrlich.com
     ISMAIL RAMSEY - #189820
 3   izzy@ramsey-ehrlich.com
     AMY CRAIG - #269339
 4   amy@ramsey-ehrlich.com
     803 Hearst Avenue
 5   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 6   (510) 291-3060 (Fax)
 7
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11                                       SAN FRANCISCO DIVISION
12
13                                                         )    Bankruptcy Case
     In re:                                                )    No.: 20-30242 (HLB)
14                                                         )    Chapter 11
                                                           )
15   ANTHONY SCOTT LEVANDOWSKI,                            )    DECLARATION OF ISMAIL RAMSEY
                                                           )    IN SUPPORT OF MOTION FOR
16                                                         )
     Debtor.                                                    APPROVAL OF STIPULATION
                                                           )
17                                                         )    AUTHORIZING REQUIRED
                                                           )    TRANSFER OF FLAT FEE ADVANCE
18                                                         )    PAYMENT RETAINER TO FIRM’S
                                                           )    OPERATING ACCOUNT UPON
19                                                         )    COMPLETION OF CRIMINAL
                                                           )    REPRESENTATION
20                                                         )
                                                           )
21                                                         )
                                                           )    Date: August 13, 2020
22                                                         )    Time: 1:00 p.m.
                                                           )
23                                                         )    Hearing will be not be held in the presiding
                                                           )    judge’s courtroom but instead will be
24                                                         )    conducted by telephone or video pursuant to
                                                           )    the Third Amended General Order 38
25                                                         )
                                                           )
26                                                         )
                                                           )
27
                                                           1
28
     DECLARATION OF ISMAIL RAMSEY IN SUPPORT OF MOTION FOR APPROVAL OF STIPULATION AUTHORIZING TRANSFER,
     CASE NO. 20-30242
 1           I, Ismail J. Ramsey, am a partner at Ramsey & Ehrlich, LLP (R&E) a law firm in
 2   Berkeley, California specializing in white collar criminal defense. I submit this Declaration in
 3   support of Ramsey & Ehrlich LLP’s Motion for Approval of Stipulation With Debtor Authorizing
 4   Required Transfer Of Flat Fee Advance Payment Retainer To Firm’s Operating Account Upon
 5   Completion Of Criminal Representation submitted on this date. I hereby declare pursuant 28
 6   U.S.C. § 1746:
 7           1.       R&E has represented Anthony Levandowski (“Mr. Levandowski” or “Debtor”)
 8   since March 2017: first, in connection with his role as a non-party (albeit central) witness in a
 9   fiercely contested federal civil lawsuit brought by Waymo, Google’s self-driving car subsidiary,
10   against Uber (Waymo LLC v. Uber et al., NDCA Case No. 3:17-cv-00939-WHA); second, in
11   connection with a related federal criminal grand jury investigation led by the U.S. Attorney’s
12   Office for the Northern District of California; and finally by serving as his defense counsel of
13   record in a federal criminal case initiated by his indictment in August of 2019 on thirty-three

14   counts of actual and/or attempted trade-secret theft under 18 U.S.C. §1832. United States v.

15   Levandowski, Case No. 19-00377-WHA (the “Criminal Case”).

16           2.       The Criminal Case alleged a theft of thirty-three separate and distinct trade secrets

17   primarily involving highly sophisticated technical designs and specifications relating to LiDar

18   (light detection and ranging) sensors used in Waymo’s (then Google’s) self-driving cars. These

19   criminal charges arose directly from the Waymo v. Uber civil litigation, which was one of the

20   most heavily-litigated civil cases in which I have been involved—embracing nearly 2700

21   docketed pleadings and exhibits and more than 100 depositions. Given the extensive overlap

22   between the Waymo litigation and the criminal case, the prosecution informed the defense that its

23   Rule 16 discovery in the Criminal Case would include not only its own voluminous FBI

24   investigative files, but also the enormous mass of evidence, testimony, pleadings, and digital

25   information generated in the Waymo litigation. The discovery deemed by the prosecution to be

26   material to the defense, and thereafter produced to R&E, ultimately totaled about 518

27
                                                           2
28
     DECLARATION OF ISMAIL RAMSEY IN SUPPORT OF MOTION FOR APPROVAL OF STIPULATION AUTHORIZING TRANSFER,
     CASE NO. 20-30242
 1   gigabytes—which, according to the prosecution’s own calculations, was the equivalent of more
 2   than 50 million pages of documents, or 350 million pages of emails.
 3             3.    After negotiations between the parties, on November 6, 2019, R&E entered an
 4   Engagement Agreement with Mr. Levandowski. A true and correct copy of the Engagement
 5   Agreement is attached hereto as Exhibit A. The Engagement Agreement required a flat fee
 6   advance payment retainer to ensure R&E’s ability to serve as the Debtor’s defense counsel in the
 7   Criminal Case. In the Engagement Agreement, R&E agreed to represent the Debtor through a
 8   first criminal trial or any alternative resolution (such as dismissal or guilty plea) for a fixed fee of
 9   $5 million—regardless of the total amount of lawyer time that may have proved necessary. It
10   states:
11
                     Flat Fee for Legal Services. The legal fee for the services to be
12                   rendered under this agreement between October 1, 2019, and the
                     end of a first trial, if necessary, or an earlier alternative resolution
13                   shall be $5,000,000 (five million dollars). This fee is fixed and
                     does not depend on the amount of work performed or the results
14                   obtained. Client acknowledges that this fee is negotiated and is not
                     set by law. (Exhibit A, p. 5)
15
16             4.    The Engagement Agreement also provided a schedule of installments by which

17   this $5 million flat fee would be paid, including four payments, the last of which was to be paid

18   on February 15, 2020. (Exhibit A, p.5)

19             5.    Before Mr. Levandowski filed his bankruptcy petition on March 4, 2020 (the

20   “Petition Date”), he had made several installment payments toward this $5 million flat fee

21   advance payment retainer but had not yet paid the entire amount owed.

22             6.    R&E received a total of $1,537,018.82 toward the total amount of $5 million,

23   which amounts to approximately 31% of the flat fee payment agreed to in the Engagement

24   Agreement. R& E received all these installment payments before the Petition Date.

25             7.    R&E has maintained the entirety of these retainer funds in its client trust account,

26   with the exception of $7,050, which it drew down on December 18, 2019 to pay an outside

27
                                                           3
28
     DECLARATION OF ISMAIL RAMSEY IN SUPPORT OF MOTION FOR APPROVAL OF STIPULATION AUTHORIZING TRANSFER,
     CASE NO. 20-30242
 1   contract attorney who assisted R&E on an important pretrial motion for a bill of particulars. This
 2   withdrawal was authorized by Mr. Levandowski and was drawn against the total agreed-upon
 3   flat fee. R&E currently holds the remaining $1,529,968.82 of the advance payment retainer
 4   funds in its client trust account.
 5           8.      On August 4, 2020, Mr. Levandowski is scheduled to formally enter his guilty
 6   plea and be sentenced by Judge Alsup in the Criminal Case. Once Judge Alsup imposes the
 7   sentence in the Criminal Case, the case will be fully resolved and R&E will have fully completed
 8   its representation of Mr. Levandowski under the terms of the Engagement Agreement.
 9           9.      As of the imposition of the sentence, because R&E will have fully performed its
10   obligations under the Engagement Agreement, R&E will have fully earned the entirety of the $5
11   million agreed-upon flat fee called for under the Engagement Agreement, and R&E’s interest in
12   the full flat fee will become fixed and fully earned.
13           10.     Following the imposition of the sentence, consistent with California Rules of

14   Professional Conduct 1.15(c) and 1.15(c)(2), R&E must transfer the $1,529,968.82 in retainer

15   funds currently held by R&E in its client trust account immediately to R&E’s operating account.

16           11.     R&E has the right to file a proof of claim or otherwise seek payment of the

17   remainder of the flat fee advance payment retainer still due and owing under the Engagement

18   Agreement.

19           12.     R&E understands that Mr. Levandowski has no property interest in the retainer

20   funds held by R&E in its client trust account, that they are not part of the bankruptcy estate, and

21   are thus not subject to the automatic stay imposed by Section 362(a) of the Bankruptcy Code.

22           13.     Should the Court determine that the automatic stay is nevertheless applicable to

23   the advance payment retainer funds held by R&E, pursuant to 11 U.S.C. §§362(d)(1) and (2) and

24   the California Rules of Professional Conduct 1.15(c)(2), R&E requests that the automatic stay be

25   lifted to allow the required transfer of funds once R&E completes its representation of Mr.

26   Levandowski in the Criminal Case at the imposition of sentence by Judge Alsup.

27
                                                           4
28
     DECLARATION OF ISMAIL RAMSEY IN SUPPORT OF MOTION FOR APPROVAL OF STIPULATION AUTHORIZING TRANSFER,
     CASE NO. 20-30242
 1   I declare under penalty of perjury under the laws of the United States that, to the best of my
 2   knowledge and after reasonable inquiry, the foregoing is true and correct.
 3   Executed this 22 day of July, 2020, in Berkeley, California.
 4
 5
 6   Dated: July 22, 2020
 7                                                                            /s/
                                                                        Ismail Ramsey
 8
 9                                                                      RAMSEY & EHRLICH, LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                           5
28
     DECLARATION OF ISMAIL RAMSEY IN SUPPORT OF MOTION FOR APPROVAL OF STIPULATION AUTHORIZING TRANSFER,
     CASE NO. 20-30242
EXHIBIT A
